DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Allowable Subject Matter
Claims 1-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, inter alia, providing on a shelf of a retailer a single shelf edge label digital display configured to be mounted along an entire length of an edge of the shelf, wherein the shelf is configured to determine an amount of a product remaining on the shelf, wherein the digital display further includes a digital divider line configured to create a plurality of separate visual frames, wherein a display area of the separate visual frame is directly proportional to an area of the shelf of a retailer occupied by a product, and wherein the display area of the separate visual frames are each configured to display text data, graphics, dynamic content, and combinations thereof; outputting on the digital display a plurality of information from a first display mode of operation, wherein the plurality of information from the first display mode of operation is text data, graphics, dynamic content, or combinations thereof and related to the product; determining the amount of the product remaining on the shelf of the retailer when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627